UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1570


STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                 Plaintiff - Appellee,

          v.

MATTHEW MEDGYESY; KIMBERLY MEDGYESY,

                 Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:12-cv-00044-MGL)


Submitted:   February 27, 2015                     Decided:   May 5, 2015


Before KEENAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Merriam, S. Brook Fowler, CARTER, SMITH, MERRIAM,
ROGERS   &  TRAXLER,   PA,   Greenville,   South  Carolina,   for
Appellants.    T. David Rheney, Stephanie G. Flynn, GALLIVAN,
WHITE & BOYD, P.A., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew and Kimberly Medgyesy appeal the district court’s

orders granting summary judgment in favor of State Farm Mutual

Automobile Insurance Company (“State Farm”) and denying their

subsequent      postjudgment          motion.       “We    review    a     court’s        order

granting summary judgment de novo.”                   Feldman v. Law Enforcement

Assocs.      Corp.,     752 F.3d 339,   348    (4th    Cir.    2014).             Summary

judgment       should    be    granted     only     when    “there       is       no    genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                     Fed. R. Civ. P. 56(a).                  “Only

disputes over facts that might affect the outcome of the suit

under    the    governing       law    will   properly      preclude       the         entry   of

summary judgment.”             Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).              With regard to the postjudgment motion, our

review is for an abuse of discretion.                      Mayfield v. Nat’l Ass’n

for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir.

2012).    We affirm.

       The Medgyesys first argue that the district court erred by

concluding State Farm was entitled to a conclusive presumption

that    it     had    made     them    a   meaningful       offer     of      underinsured

motorist (“UIM”) coverage.                 South Carolina requires automobile

insurers to offer optional UIM coverage up to the limits of the

insured’s       liability       coverage.          S.C.    Code     Ann.      §    38-77-160

(2015).      Such an offer must be meaningful.                 Cohen v. Progressive

                                              2
N. Ins. Co., 737 S.E.2d 869, 872 (S.C. Ct. App. 2013).                        If the

insurer fails to make a meaningful offer of UIM coverage, a

court will reform the policy to include that coverage up to the

insured’s limits of liability coverage.                   Id.      An insurer is

entitled to a conclusive presumption that it made a meaningful

offer of UIM coverage if the insured has signed a form that uses

a     state-approved      offer      format    and    meets    certain     statutory

requirements.       S.C. Code Ann. § 38-77-350(B) (2015).

       The Medgyesys concede that the offer forms used by State

Farm followed a state-approved format, were signed by Matthew,

and satisfied all of the technical requirements in S.C. Code

Ann. § 38-77-350(A) (2015).             They argue, however, that the offer

forms contain ambiguities caused by the handwritten entries of a

State    Farm    agent.     These      ambiguities,     the    Medgyesys      reason,

should    have   precluded      a    finding   that    State     Farm   had   made    a

meaningful offer under § 38-77-350.

       Under South Carolina law, insurance policies are subject to

the    formalistic     rules    of    interpretation      that    are    applied     to

contracts generally.           Bell v. Progressive Direct Ins. Co., 757
S.E.2d 399, 406 (S.C. 2014).             “It is a question of law for the

court     whether    the    language      of    a    contract     is     ambiguous.”

Williams v. Gov’t Employees Ins. Co., 762 S.E.2d 705, 710 (S.C.

2014)    (internal     quotation       marks    omitted).         “A    contract     is

ambiguous when it is capable of more than one meaning or when

                                          3
its    meaning      is   unclear.”          N.    Am.    Rescue      Prods.,     Inc.   v.

Richardson, ___ S.E.2d ___, ___, 2015 WL 80900, at *3 (S.C. Jan.

7, 2015).      “Whether a contract is ambiguous is to be determined

from examining the entire contract, not by reviewing isolated

portions of the contract.”              Williams, 762 S.E.2d at 710.                    The

construction        that    reasonably           gives     effect      to     the   whole

instrument and each of its parts will be adopted.                           Yarborough v.

Phoenix Mut. Life Ins. Co., 225 S.E.2d 344, 349 (S.C. 1976).

Only if the terms of the contract are ambiguous may the court

look to extrinsic evidence to determine the parties’ intent.

C.A.N. Enters., Inc. v. S.C. Health & Human Servs. Fin. Comm’n,

373 S.E.2d 584, 586 (S.C. 1988).

       We conclude that the offer forms were not ambiguous.                             The

Medgyesys assert that the offer forms are susceptible to three

meanings.        However,      the     offer       forms       are    only     reasonably

susceptible to the meaning offered by State Farm because only

that   meaning      gives   effect     to    each       part   of    the    offer   forms.

Yarborough, 225 S.E.2d at 349.                   Accordingly, we conclude that

any    error   in    the    district    court’s          failure     to     consider    the

alleged ambiguity is necessarily harmless.

       Next, the Medgyesys claim that the district court erred by

not considering whether its decision invites an absurd result,

thereby defeating the purpose of South Carolina UIM statutes,

and by granting summary judgment when a factual dispute remained

                                             4
over the amount of UIM coverage to which the Medgyesys were

entitled.     For both of these claims, the Medgyesys rest on the

assumption that the offer forms contained ambiguities.                Because

the offer forms did not contain ambiguities, any errors asserted

by the Medgyesys on these grounds would be harmless.

      Accordingly, we affirm the decisions of the district court.

See United States v. Smith, 395 F.3d 516, 519 (4th Cir. 2005).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     5